Citation Nr: 0325739	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  02- 16 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Wills, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO) which denied the veteran's 
claim of entitlement to service connection for Hepatitis C. 


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  In particular, the amended 
"duty to notify" requires that VA notify a claimant of 
which portion of the information and evidence, if any, is to 
be provided by the claimant and which portion, if any, will 
be obtained by VA.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In this case, there is no notice to the veteran of the 
division of responsibilities between him and VA in obtaining 
evidence necessary to substantiate his claim.  
See Quartuccio, supra.  It would potentially be prejudicial 
to the veteran if the Board were to proceed with a decision 
at this time.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 
(Fed. Cir.) held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Accordingly, the Board must remand the case to the 
agency of original jurisdiction because the record does not 
show that the veteran was provided adequate notice under the 
VCAA and the Board is without authority to do so.  

The veteran is seeking entitlement to service connection for 
Hepatitis C.  He contends that he contracted the disease 
while in service.  He appears to contend that Hepatitis C 
resulted from unprotected sex.  In the alternative the 
veteran claims that he had injections while in service and 
believes that those injections are the cause for his current 
diagnosis of Hepatitis C.  A review of the veteran's service 
medical    
Records reveals treatment with penicillin for venereal 
disease in January 1970 with an apparent re-infection and 
more penicillin prescribed in December 1970 and in January 
and February 1971.

The RO denied the veteran's claim of entitlement to service 
connection on the basis that Hepatitis C had been incurred as 
a result of misconduct, specifically drug abuse.

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  In 
accordance with this duty, and for the reasons and bases set 
forth below, the Board finds that additional development is 
necessary before the veteran's claim can be properly 
adjudicated. 

As noted above, the veteran in essence contends that 
Hepatitis C was incurred in service, specifically through 
injections he received during service or, in the alternative, 
promiscuous sexual behavior.  A February 2002 VA medical 
examiner indicated that the primary established route of 
Hepatitis C is blood exposure; 
i.e. transfusion or IV drug use.  The examiner also noted 
that "[D]ata regarding sexual transmission are conflicting, 
but suggest Hepatitis C virus may be transmitted sexually.  
It is therefore as likely as not that the veteran's Hepatitis 
C is related due to his history of increased sexual 
partners."  The examiner further noted that the veteran also 
has a history of IV drug use for many years, which is a 
likely cause of Hepatitis C virus.  The examiner did not 
provide a specific opinion as to the relationship between the 
veteran's military service and his Hepatitis C.

During the examination, the veteran reported being diagnosed 
with Hepatitis C at Charter Hospital and that he had also 
received treatment for Hepatitis C from a Dr. Cecil.  The 
Board believes that obtaining all medical treatment records 
would aid in understanding the cause or causes of the 
veteran's Hepatitis C.

Accordingly, this case is remanded to the Veterans Benefits 
Administration (VBA) for the following actions: 

1.  VBA must review the claims file and 
ensure that all notification action 
required by the VCAA is completed.

2.  The veteran should be contacted and 
asked to provide the names and locations 
of all health care providers who have 
treated him for any disease or injury 
since his discharge from military 
service in 1971, to include any 
hospitalization or treatment for drug 
rehabilitation.  VBA should then attempt 
to secure all such records, including 
those from Charter Hospital and D. 
Cecil.  Any records so obtained should 
be associated with the veteran's VA 
claims folder.  

3.  An appropriately qualified physician 
should then review the veteran's entire 
medical history.  The claims folder and 
a copy of this remand must be provided 
to the physician for review.  The 
reviewing physician should provide an 
opinion with respect to the veteran's 
Hepatitis C as to whether it is at least 
as likely than not that the disease is 
etiologically related to the veteran's 
military service. The reviewer should 
specifically address the contentions 
noted above that have been advanced by 
the veteran concerning in-service 
promiscuity and "injections" during 
service as the cause of his Hepatitis C.  
A memorandum should be prepared which 
includes the reviewer's findings, and 
the memorandum should be associated with 
the veteran's VA claims folder. 

4.  Thereafter, VBA should readjudicate 
the claim at issue in this appeal.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the case and be 
given appropriate opportunity to respond.   

The Board intimates no opinion, legal or factual, as to the 
ultimate outcome of this case.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



